DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Method claim 7 depends from system claim 1. The examiner is unable to determine and ascertain the metes and bounds of claim 7 since it is not stated what structural elements are or are not included in claim 7. It is respectfully requested that method claim 7 be made an independent claim with clear and specific recitations of the structural elements of system claim 1.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-6, drawn to an endoscope system.
Group II, claim 7, drawn to a leak detection method.
Group III, claims 8-14, drawn to a leak detection processing apparatus.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to an endoscope system having the following: a valve configured to keep an internal space of an endoscope airtight; a pipe sleeve configured to be connectable to a leak detection mechanism having the valve; an air-feeding and suction mechanism configured to open the valve by applying a negative pressure, close the valve by performing pressurization, and detach the sleeve from the leak detection mechanism by continuing pressurization, in a state where the leak detection mechanism and the pipe sleeve are connected to each other; a pressure sensor configured to detect a pressure at a time of the negative pressure being applied, and output a first detection signal indicating that a hole does not occur in a member that forms the internal space of the endoscope; and a control section configured to perform drive control to the air-feeding and suction mechanism that applies the negative pressure, to perform pressurization, by the first detection signal being inputted from the pressure sensor.

Group II, claim 7, drawn to a leak detection method having the following steps: opening the valve provided in the leak detection mechanism that is connected to the pipe sleeve by applying the negative pressure via the pipe sleeve by driving the air-feeding and suction mechanism; applying the negative pressure for a predetermined time period; detecting a pressure inside of the endoscope by the pressure sensor; and closing the valve by performing pressurization by driving the air-feeding and suction mechanism, and detaching the pipe sleeve from the leak detection mechanism by continuing pressurization, when the first detection signal indicating that a hole does not occur in the member that forms the internal space of the endoscope is inputted from the sensor.

Group III, claims 8-14, drawn to a leak detection processing apparatus having the following: an air-feeding and suction mechanism connected to an internal space of an endoscope, and configured to pressurize or decompress the internal space by air feeding or suction, and cut connection to the internal space by continuing pressurization; a pressure sensor configured to detect a pressure in the internal space, and output a first detection signal indicating that a hole does not occur in the internal space, when a negative pressure is applied by the decompression of the air-feeding and suction mechanism; and a control section configured to perform drive operation to the air-feeding and suction mechanism that applies the negative pressure, to perform pressurization, in response to input of the first detection signal.

The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Independent claims 1 and 7 do not share a special technical feature with independent 8 since Kuroshima et al. (US 2007/0193605 A1) discloses an endoscope system (Fig.1) having the following: a valve (Fig.4:57) configured to keep an internal space of an endoscope airtight; a pipe sleeve (Fig.1:97) configured to be connectable to a leak detection mechanism [0084] having the valve; an air-feeding and suction mechanism (Fig.3:28)  configured to open the valve by applying a negative pressure [0076], close the valve by performing pressurization, and detach the sleeve from the leak detection mechanism by continuing pressurization, in a state where the leak detection mechanism and the pipe sleeve are connected to each other; a pressure sensor [0084 and 0119] configured to detect a pressure at a time of the negative pressure being applied, and output a first detection signal indicating that a hole does not occur in a member that forms the internal space of the endoscope; and a control section (Fig.4:70) configured to perform drive control to the air-feeding and suction mechanism that applies the negative pressure, to perform pressurization, by the first detection signal being inputted from the pressure sensor. All the limitations of the independent claim of Group I are met by the Kuroshima et al. reference. Thus, there is no special technical feature in Group I, which defines over the prior at. Therefore, there is no “same and corresponding” special technical feature between Groups I, II, and III.
A telephone call was made Thomas Spinelli to on 06/03/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/